DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 14-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto JP 2009/065066 (appended “Description” attached) in view of Lee US 2010/0193930 A1.
Regarding claims 1-3 and 5-10, Sakamoto discloses:
An integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051) comprising:
a metallization structure (5) comprising:
an interior metal layer (L, L1 paras 0034 and 0039);
a surface metal layer comprising a contact pad (LDB1); and
a via coupling the surface metal layer to the interior metal layer, the via coupled to the contact pad; and 
an IC die (3) coupled to the metal layer within the metallization structure through a wire bond connection (WR para 0046) coupled to the contact pad.
Sakamoto does not disclose:
the via coupled to but laterally offset from the contact pad.
Lee discloses a publication from a similar field of endeavor in which:
a via (150) is coupled to but laterally offset from the contact pad (170) (Fig. 1).
It would have been obvious to one skilled in the art to offset the via from contact pad of Sakamoto as taught by Lee as a further design option in determining overall contact pad layout for the package structure.
(claim 2) a second IC die (2).
(claim 5) a second metal layer (LDA, LDB, LDC).
(claim 10) para 0021.
Regarding claims 11 and 14-21, Sakamoto discloses:
An integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051), comprising:
a metallization structure (5 paras 0034 and 0039) comprising:
a first surface metal layer (LDB1), and
a second metal layer (L, L1) separated from the first surface metal layer and positioned within the metallization structure;
a first IC die (2) adjacent to the metallization structure and coupled to the second metal layer, and
a second IC die (3) adjacent to the first IC die, the second IC die coupled to the second metal layer of the metallization structure through a via (VA) and a contact pad (LDB1) in the first surface metal layer, wherein the first IC die is coupled to the second IC die through the second metal layer.
Sakamoto does not disclose:
wherein the contact pad is offset from the via.
Lee discloses a publication from a similar field of endeavor in which:
wherein the contact pad (170) is offset from the via (150) (Fig. 1).
It would have been obvious to one skilled in the art to offset the via from contact pad of Sakamoto as taught by Lee as a further design option in determining overall contact pad layout for the package structure.
(claim 14) WR coupled to LDB.
(claim 16) a second via (VA).
(claim 18) a flip-chip connection (6B).
(claim 21) para 0021.
Regarding claims 24-27, Sakamoto discloses:
A method of fabricating an integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051), comprising:
forming a metallization structure (5) comprising a first metal layer (LDB) and a second metal layer (L1);
connecting a contact pad (LDB) in the first metal layer to the second metal layer through a via (VA); and 
connecting an IC die (3) to the contact pad through a wire bond connection (WR).
Sakamoto does not disclose:
wherein the contact pad is offset from the via.
Lee discloses a publication from a similar field of endeavor in which:
wherein the contact pad (170) is offset from the via (150) (Fig. 1).
It would have been obvious to one skilled in the art to offset the via from contact pad of Sakamoto as taught by Lee as a further design option in determining overall contact pad layout for the package structure.
(claim 25) a second IC die (2); and a flip-chip connection (6B).
(claim 27) a second via (VA).

Claim(s) 1, 4, 11-13, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. EP 3,258,486 A1 in view of Lee US 2010/0193930 A1.
Regarding claims 1 and 4, Chou discloses:
An integrated circuit (IC) package (Figs. 10/11 paras 0084-0123) comprising:
a metallization structure (10) comprising: 
an interior metal layer (unnumbered inner wiring); and
a surface metal layer comprising a contact pad (105);
a via (unnumbered via shown under pad 105) coupling the surface metal layer to the interior metal layer, the via coupled to the contact pad;
an IC die (11) coupled to the interior metal layer within the metallization structure through a wire bond connection (332) coupled to the contact pad.
Chou does not disclose:
the via coupled to but laterally offset from the contact pad.
Lee discloses a publication from a similar field of endeavor in which:
a via (150) is coupled to but laterally offset from the contact pad (170) (Fig. 1).
It would have been obvious to one skilled in the art to offset the via from contact pad of Chou as taught by Lee as a further design option in determining overall contact pad layout for the package structure.
(claim 4) a second IC die (21); a second wire bond connection (341, 342).
Regarding claims 11-13, 22 and 23, Chou discloses:
An integrated circuit (IC) package (Figs. 10/11 paras 0084-0123), comprising:
a metallization structure (10) comprising:
a first surface metal layer (105, 122), and
a second metal layer (unnumbered inner wiring) separated from the first surface metal layer and positioned within the metallization structure;
a first IC die (12) adjacent to the metallization structure and coupled to the second metal layer (through 122), and
a second IC die (11) adjacent to the first IC die, the second IC die coupled to the second metal layer of the metallization structure through a via (unnumbered via shown under pad 105) and a contact pad (105) in the first surface metal layer, wherein the first IC die is coupled to the second IC die through the second metal layer (through 105, 122).
Chou does not disclose:
wherein the contact pad is offset from the via.
Lee discloses a publication from a similar field of endeavor in which:
wherein the contact pad (170) is offset from the via (150) (Fig. 1).
It would have been obvious to one skilled in the art to offset the via from contact pad of Chou as taught by Lee as a further design option in determining overall contact pad layout for the package structure.
(claim 12) a third die (21).
(claim 22) a first contact pad (105); a second contact pad (106).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894